          Case 2:18-cv-01201-JCM-VCF Document 23 Filed 11/08/18 Page 1 of 2



 1   David H. Krieger, Esq.
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 3   Henderson, NV 89123
     Phone: (702) 880-5554
 4   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 5
     Sean N. Payne, Esq.
 6
     Nevada Bar No. 13216
 7   PAYNE LAW FIRM LLC
     9550 S. Eastern Ave., Suite 253-A213
 8   Las Vegas, NV 89123
     Phone: (702) 952-2733
 9   FAX: (702) 462-7227
     Email: seanpayne@spaynelaw.com
10
     Attorneys for Plaintiff
11
                                     UNITED STATES DISTRICT COURT
12
                                             DISTRICT OF NEVADA
13
14                                                    :
      CANDIDA CHAIDEZ,                                :   Case No. 2:18-cv-01201-JCM-VCF
15                                                    :
                               Plaintiff,             :
16             v.                                     :
                                                      :
17    EQUIFAX INFORMATION SERVICES,                   :
      LLC; TRANSUNION, LLC; BANK OF                   :   STIPULATION OF DISMISSAL OF
18                                                        DEFENDANT TRANS UNION, LLC
      AMERICA, N.A., and WELLS FARGO                  :
19    BANK, N.A.,                                     :   PURSUANT TO FRCP 41(A)(1)(A)(II)
                                                      :
20                             Defendants.            :
                                                      :
21
                                                      :
22
23            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
24 the parties hereby stipulate to the dismissal of Plaintiff Candida Chaidez’s claims against Defendant
25
     Trans Union, LLC from the above captioned action, with prejudice.
26
     //
27
     //
28
      Case 2:18-cv-01201-JCM-VCF Document 23 Filed 11/08/18 Page 2 of 2



 1 Each party will bear their own fees and costs.
 2          IT IS SO STIPULATED,
 3          Dated November 7, 2018
 4     /s/ Sean N. Payne                               /s/ Jason G. Revzin
       Sean N. Payne, Esq.                             Jason G. Revzin, Esq.
 5     Nevada Bar No. 13216                            Nevada Bar No. 8629
       PAYNE LAW FIRM LLC                              LEWIS BRISBOIS BISGAARD & SMITH
 6                                                     LLP
       David H. Krieger, Esq.
 7     Nevada Bar No. 9086                             Attorneys for Defendant
 8     HAINES & KRIEGER, LLC                           Trans Union LLC

 9     Attorneys for Plaintiff

10                                                     /s/ Bradley T. Austin
                                                       Bradley T. Austin, Esq.
11                                                     Nevada Bar No. 13064
                                                       SNELL & WILMER LLP
12
13                                                     Attorneys for Defendant
                                                       Equifax Information Services LLC
14
15
16                                                  ORDER
17   IT IS SO ORDERED.
               November 14,
18 DATED: _________               _________________________________________
               2018
                                  UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28
